DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/27/2022 has been entered. Claims 1-4, 8-12 and 15-17 remain pending in the application. 
The specification was received on 8/27/2022. This specification is acceptable.
 
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/264,508, filed 9/13/2016 and Application No. 16/232,869, filed 12/26/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating element” in claims 1, 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a housing having an inlet port and an outlet port” and “a removable cartridge adapted to seat within the housing”. The drawings do not show reference element for claimed “removable cartridge”. Therefore, examiner construes “a removable cartridge” as being element 13. The specification further discloses housing as being 17, 18, inlet port as being element 27 and outlet port as being element 57. However, with such interpretation, examiner is unclear regarding how a removable cartridge is adapted to seat within the housing because the module itself comprises the housing. For examination purposes, examiner construes “a removable cartridge” as being element 13 and the element 17, 18 together is construed as a housing thereby construing “a removable cartridge adapted to seat within the housing”. Furthermore, if claim 1 refers to “a housing” as being elements 17, 18 then claim 1 is unclear regarding whether “an air inlet port” in line 13 is same as “an inlet port” recited in claim 1, line 3 and whether “a vapor outlet port” in claim 1, line 13 is same as “an outlet port” in claim 1, line 3. Same issue exists in claim 15. For examination purposes, examiner construes “an air inlet port” as being same as “an inlet port” and “a vapor outlet port” being same as “an outlet port”. 

Regarding claim 1, line 16, the limitation “dual channels” renders the claim indefinite because the claim do not clearly indicate if “dual channels” includes “a channel” in claim 1, line 14 or additional. For examination purposes, examiner construes that “a channel” in claim 1, line 14 is a part of “dual channels” recited in claim 1, line 16.

Regarding claim 1, line 16, the limitation “outlet ports” renders the claim indefinite because the claim do not clearly indicate if “outlet ports” includes “an outlet port” recited in claim 1, line 3 or additional. For examination purposes, examiner construes that “outlet port” in claim 1, line 3 is a part of “outlet ports” on claim 1, line 16.

Claims 2-4 and 8-12 being dependent on claim 1 are also rejected.

Claims 16 and 17 being dependent on claim 15 are also rejected.
Regarding claim 17, lines 1-2, the limitation “dual channels” renders the claim indefinite because the claim is unclear if “dual channels” includes “a channel” in claim 16, lines 2-3 or additional. For examination purposes, examiner construes that “a channel” in claim 16 is a part of “dual channels” recited in claim 17.

Regarding claim 17, line 2, the limitation “outlet ports” renders the claim indefinite because the claim do not clearly indicate if “outlet ports” includes “an outlet port” recited in claim 15 or additional. For examination purposes, examiner construes that “outlet port” in claim 15 is a part of “outlet ports” on claim 17.

Regarding claim 17, the limitation “within said in communication” renders claim indefinite because claim do not recite regarding where outlet ports are mounted. For examination purposes, examiner construes the limitation “within said in communication” as “within said plunger in communication”.

Allowable Subject Matter
Claims 1-4, 8-12 and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 was amended to include the allowable subject matter from claim 7 which is previously indicated allowable in the office action mailed on 8/4/2022. 
Claims 2-4 and 8-12 being dependent on claim 1 are also indicated allowable.

Claim 15 was amended to include the allowable subject matter from claim 19 which was previously indicated allowable in the office action mailed on 8/4/2022. 
Claims 16 and 17 being dependent on claim 15 are also indicated allowable.

Response to Arguments
Applicant's arguments filed 8/27/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5, lines 12-16 that the objections to the drawings, specification and claims have been cured by the amendments. While examiner agrees with objections resolutions, the claim amendments do not resolve all the rejections as previously set forth in the office action mailed on 8/4/2022.

Applicant argues on page 5, lines 17-21 that Priority claim objection is traversed on the grounds that an Application Data Sheet was submitted with the requisite priority claim at the time of filing. Applicant further provides evidence that Receipt of the Application Data Sheet was acknowledged by the Office at the time of filing and is in the file wrapper. Examiner respectfully disagrees. The review of file (file name: “Klurfel_5_ApplicationDataSheet.pdf”) submitted as an Application Data Sheet (ADS) showed that the submitted file was Power Of Attorney (POA) instead of an ADS (the file name do not match the document type). For any additional questions, applicant is requested to contact the Patent Electronic Business Center at 571-272-4100. Further reviewing the file showed that the application do not contain a proper POA. Office mailed a response on 4/13/2020 indicating a reason for POA submission denial. The reason indicated that “The signature(s) of Peter Daniel Klurfeld, a co-inventor(s) in this application, has/have been omitted”. Additionally, inventor name Daniel Klurfeld mismatched between the Oath submitted on 3/2/2020 and POA submitted on 3/2/2020. POA included the name as “Daniel Klurfeld” and Oath included the name as “Peter Daniel Klurfeld”. The applicant should include complete name in POA to match the name in Oath.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783